DETAILED ACTION
This action is in response to the request for continued examination filed 7 January 2022.
Claim 12 is cancelled.
Claims 6, 8, and 14-15 are original.
Claims 2-5, 7, 10-11, 13, and 17-20 are previously presented.
Claims 1, 9, and 16 are currently amended.
Claims 1-11 and 13-20 are pending.

The label “EN” indicates an examiner’s note.


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental concepts grouping) without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “system comprising: a computer-usable non-transitory storage resource, standard stair design parameters and associated values stored in the storage resource; and a processor communicatively coupled to the storage resource, wherein the processor executes application code instructions stored in the storage resource that are configured to cause the system to: [perform a method]”. Accordingly, at step 1, the claim is found to fall within the statutory category of machines [MPEP 2106.03].
Step 2A – prong one:
The claim recites “generate stair design data associated with dynamically manageable objects, each object displayable within a graphical setting, the stair design data defined at least partially by at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value”, “process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters if it is determined that recalculation would satisfy a standard rule in a manner that satisfies requirements of the standard stair parameters by performing at least one of: iteratively change a first turning type from winder turn to symmetrical landing turning type and then following turnings, one by one; iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one; and iteratively change winder turnings one by one to Non-Symmetrical Landings, together with a first segment being flexible, otherwise creating one or more alternative stair designs that satisfy the standard rule”, and “regenerate stair design data or the one or more alternative stair designs” which is a process which may be carried out in the human mind with or without physical aid [MPEP 2106.04(a)(2) III] (e.g. a stair design process carried out manually by an engineer), see for example Gil (2011) at page 277:§2.2.1 – “One of the most important and yet most difficult tasks with which the engineer has to deal at the beginning of the design is suitable composition of the staircase structure, taking into account the constraints imposed. Basic, initial restrictions in this case are the total height of the stairs; starting and ending levels of individual tiers; the relative angular location of tiers, exits directions and staircase starting direction; the rotation (clockwise or counterclockwise); and also very often shape and size of the platforms. As additional restrictions, preferences for internal angle and height of single steps in the particular tier may be applied or possibly landing-steps along with the parameters describing them, etc. All these parameters must of course be within the ranges established in the standards. Traditionally, engineer performed this task "manually" leaning on calculations made on a sheet of paper or using a calculator, and sketching top views called "lemons" (these sketches resemble the cut lemon) on paper or in AutoCAD”.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping [MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “stair modeling” (preamble); however, this merely provides for a field of use which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(h)]
The claim recites “a computer-usable non-transitory storage resource, standard stair design parameters and associated values stored in the storage resource”, “a processor communicatively coupled to the storage resource, wherein the processor executes application code instructions stored in the storage resource that are configured to cause the system to: [perform the method]”, “generate a user interface that includes a plurality of controls, including at least one geometry and positioning user control and at least one treads and risers user control configured to [receive] … as user input from user operation of the at least one geometry and positioning user control and the at least one treads and risers user control”, “of the user interface”, and “at the user interface”; however, this is mere instruction to apply the judicial exception using generic computer components (see specification at [0046]-[0057], [0026]) which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(f)].
The claim recites “receive at least one of a standard stair design parameter and an associated user defined value and at least one stair design parameter and associated user defined value” which is necessary data gathering since all uses of the judicial exception require such data. Such data gathering is insignificant extra-solution activity which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(g)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not incorporate the judicial exception into a practical application [MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is round to be directed to a judicial exception [MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering. Note that no particular manner of “receiv[ing]” is specified and the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional activities do no not amount to significantly more than the judicial exception itself [MPEP 2106.05(d)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not amount to significantly more than the judicial exception itself [MPEP 2106.05 II].

Regarding claim 2, the claim recites “the standard stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, walking line, and automatic landing length” and “the standard stair design parameters and associated user defined values and stair design parameters and associated user defined values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height, number of landings, turning types, segment types, number of steps, stair width, number of risers, and polyline values”; however, this is a nominal description of the data to be manipulated and does not change the nature of the manipulation such that it is other than necessary data gathering or processes which may be performed in the human mind with or without physical aid. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claims 3-5, claim 3 recites “process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters by performing at least one of: iteratively adjust size of going; automatically calculate lead and trail offsets within standard requirements; and adjust length of polyline segments while keeping segment directions intact”; however, these too are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 2 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.
Claims 4 and 5 recite similar limitations to those of claim 3 in that these adjustment processes are mental concepts such as those that may be made by an engineer when design stairs; and the same reasoning applies.

Regarding claims 6-7, the claims recite “wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to recalculate at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value in multiple ways in order to determine more than one alternative stair design data” and “wherein the recalculating at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value satisfies standard requirements defined by the standard stair design parameters and associated values”; however, this too is a process which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 1 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Regarding claim 8, the claim recites “wherein the computer-usable non-transitory storage resource includes at least one set of standard stair design parameters and associated values with each set defining standards and rules for a geographic region”; however, this is a nominal description of the data to be manipulated and does not change the nature of the manipulation such that it is other than necessary data gathering or processes which may be performed in the human mind with or without physical aid. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 9:
Step 1:
The claim recites a “method of operating a stair modeling system comprising [steps]”. Accordingly, at step 1, the claim is found to fall within the statutory category of processes [MPEP 2106.03].
Step 2A – prong one:
The claim recites “generating stair design data associated with dynamically manageable objects, each object displayable within a graphical setting, the stair design data defined at least in part by at least one of the user defined standard stair design parameters and associated values and the user defined stair design parameters and associated values”, “processing the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters if it is determined that recalculation would satisfy a standard rule, in a manner that satisfies requirements of the standard stair parameters by performing at least one of: iteratively change a first turning type from winder turn to symmetrical landing turning type and then following turnings, one by one; iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one; and iteratively change winder turnings one by one to Non-Symmetrical Landings, together with a first segment being flexible, otherwise creating one or more alternative stair designs that satisfy the standard rule”, and “regenerating stair design data the one or more alternative stair designs” which is a process which may be carried out in the human mind with or without physical aid [MPEP 2106.04(a)(2) III] (e.g. a stair design process carried out manually by an engineer), see for example Gil (2011) at page 277:§2.2.1 – “One of the most important and yet most difficult tasks with which the engineer has to deal at the beginning of the design is suitable composition of the staircase structure, taking into account the constraints imposed. Basic, initial restrictions in this case are the total height of the stairs; starting and ending levels of individual tiers; the relative angular location of tiers, exits directions and staircase starting direction; the rotation (clockwise or counterclockwise); and also very often shape and size of the platforms. As additional restrictions, preferences for internal angle and height of single steps in the particular tier may be applied or possibly landing-steps along with the parameters describing them, etc. All these parameters must of course be within the ranges established in the standards. Traditionally, engineer performed this task "manually" leaning on calculations made on a sheet of paper or using a calculator, and sketching top views called "lemons" (these sketches resemble the cut lemon) on paper or in AutoCAD”.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping [MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “method of operating a stair modeling system” (preamble); however, this merely provides for a field of use which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(h)]
The claim recites “stored in a data  storage resource”, “operating a processor under control of an algorithm that causes the processor to generate a user interface that includes a plurality of controls, including at least one geometry and positioning user control and at least one treads and risers user control”, “by user operation of the at least one geometry and positioning user control and the at least one treads and risers user control at the user interface”, “of the user interface”, and “at the user interface”; however, this is mere instruction to apply the judicial exception using generic computer components (see specification at [0046]-[0057]) which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(f)].
The claim recites “storing standard stair design parameters and associated values” and “receiving at least one of user defined standard stair design parameters and associated values and user defined stair design parameters and associated values” which is necessary data gathering since all uses of the judicial exception require such data. Such data gathering is insignificant extra-solution activity which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(g)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not incorporate the judicial exception into a practical application [MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is round to be directed to a judicial exception [MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering. Note that no particular manner of “storing” or “receiving” is specified and the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving and sending data over a network or storing and retrieving information in memory. Such well-understood, routine, and conventional activities do no not amount to significantly more than the judicial exception itself [MPEP 2106.05(d)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not amount to significantly more than the judicial exception itself [MPEP 2106.05 II].

Regarding claim 10, the claim provides for a nominal description of the data to be manipulated (similar to claim 2). This does not change the nature of the manipulation such that it is other than necessary data gathering or processes which may be performed in the human mind with or without physical aid. Accordingly, the reasoning given for claim 9 applies, mutatis mutandis.

Regarding claims 11 and 13, the claims provide additional design steps which like the steps of claims 3-5 are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 10 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Regarding claims 14-15, the claims provide additional steps which like the steps of claims 6-7 are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 9 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.

Regarding claim 16:
Step 1:
The claim recites a “non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a system for stair modeling, computer instructions configured to: [perform a method]”. Accordingly, at step 1, the claim is found to fall within the statutory category of articles of manufacture [MPEP 2106.03].
Step 2A – prong one:
The claim recites “generate stair design data associated with dynamically manageable objects, each object displayable within a graphical setting, the stair design data and control data defined by at least one of the user defined standard stair design parameters and associated values and the user defined stair design parameters and associated values”, “process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters if it is determined that recalculation would satisfy a standard rule, in a manner that satisfies requirements of the standard stair parameters by performing at least one of: iteratively change a first turning type from winder turn to symmetrical landing turning type and then following turnings, one by one; iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one; and iteratively change winder turnings one by one to Non-Symmetrical Landings, together with a first segment being flexible, otherwise creating one or more alternative stair designs that satisfy the standard rule”, and “regenerate stair design data or the one or more alternative stair designs” which is a process which may be carried out in the human mind with or without physical aid [MPEP 2106.04(a)(2) III] (e.g. a stair design process carried out manually by an engineer), see for example Gil (2011) at page 277:§2.2.1 – “One of the most important and yet most difficult tasks with which the engineer has to deal at the beginning of the design is suitable composition of the staircase structure, taking into account the constraints imposed. Basic, initial restrictions in this case are the total height of the stairs; starting and ending levels of individual tiers; the relative angular location of tiers, exits directions and staircase starting direction; the rotation (clockwise or counterclockwise); and also very often shape and size of the platforms. As additional restrictions, preferences for internal angle and height of single steps in the particular tier may be applied or possibly landing-steps along with the parameters describing them, etc. All these parameters must of course be within the ranges established in the standards. Traditionally, engineer performed this task "manually" leaning on calculations made on a sheet of paper or using a calculator, and sketching top views called "lemons" (these sketches resemble the cut lemon) on paper or in AutoCAD”.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea within the mental concepts grouping [MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “for operating a system for stair modeling” (preamble); however, this merely provides for a field of use which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(h)]
The claim recites “non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a system for stair modeling, computer instructions configured to: [perform the method]”, “from user operation of a user interface that includes a plurality of controls, including at least one geometry and positioning user control and at least one treads and risers user control”, “of the user interface”, and “at the user interface”; however, this is mere instruction to apply the judicial exception using generic computer components (see specification at [0046]-[0057]) which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(f)].
The claim recites “receive at least one of user defined standard stair design parameters and associated values and user defined stair design parameters and associated values” which is necessary data gathering since all uses of the judicial exception require such data. Such data gathering is insignificant extra-solution activity which does not integrate the judicial exception into a practical application [MPEP 2106.04(d) and MPEP 2016.05(g)].
The claim recites “wherein the standard stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length” and “wherein the user defined standard stair design parameters and associated parameters and user defined stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height, number of landings, landing types, segment types, number of steps, stair width, number of risers, and polyline values”; however, this is a nominal description of the data to be manipulated and does not change the nature of the manipulation such that it is other than necessary data gathering or processes which may be performed in the human mind with or without physical aid.
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components along with a nominal description of the data; which does not incorporate the judicial exception into a practical application [MPEP 2106.04(d)].
Accordingly, at step 2A – prong two, the claim is round to be directed to a judicial exception [MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim recites insignificant extra-solution activity in the form of necessary data gathering. Note that no particular manner of “receiv[ing]” is specified and the scope of the claim includes well-understood, routine, and conventional manners of receiving such as receiving data over a network or retrieving information in memory. Such well-understood, routine, and conventional activities do no not amount to significantly more than the judicial exception itself [MPEP 2106.05(d)].
Taking the claim as a whole there is the field of use, necessary data gathering for the judicial exception, and applying the judicial exception using generic computer components; which does not amount to significantly more than the judicial exception itself [MPEP 2106.05 II].

Regarding claims 17-20, the claims provide additional steps which like the steps of claims 3-5 are processes which may be carried out in the human mind with or without physical aid (e.g. a stair design process carried out manually by an engineer). Accordingly, the reasoning given for claim 16 applies, mutatis mutandis, i.e. where these processes are part of the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glennie (US 20070204241 A1) in view of Gil (GIL, MACIEJ, JERZY POKOJSKI, AND KAROL SZUSTAKIEWICZ. "Extended kbe in mechanical engineering: Discussion of solutions." In Improving Complex Systems Today, pp. 275-283. Springer, London, 2011) and Hofstetter (US 2015/0233131 Al).

Regarding claim 1, Glennie discloses a stair modeling (title) system (fig 1 and [0018]-[0024]: e.g. “In one embodiment, the components illustrated in system 100 include computer software applications executing on existing computer systems, e.g., desktop computers, server computers, laptop computers, tablet computers, and the like.” See also claim 21) comprising:
a computer-usable non-transitory storage resource ([0019]: “in one embodiment, CAD application 105 and graphical user interface 110 may be provided as an application program ( or programs) stored on computer readable media such as a CD-ROM, DVD-ROM, flash memory module, or other tangible storage media” See also claim 21), standard stair design parameters and associated values stored in the storage resource ([0022]-[0023]: “Data related to a 3D stair object may be stored in CAD drawing 120. Illustratively, CAD drawing 120 includes a 3D stair object 122 that may be generated from 2D line work 124 and geometry data 126. [0023] 2D line work tools 112 allow the user to define 2D shapes, such as points, lines, and curves stored in CAD drawing 120 as 2D line work 124.” EN: the attributes and associated values from which the user may choose are standard parameters and associated values stored.); and
a processor ([0018]: “In one embodiment, the components illustrated in system 100 include computer software applications executing on existing computer systems, e.g., desktop computers, server computers, laptop computers, tablet computers, and the like.” See also claim 21) communicatively coupled to the storage resource, wherein the processor executes application code instructions stored in the storage resource that are configured to cause the system ([0019]: “a graphical user interface 110 may include a software program executing on a client computer system communicating with a CAD application 105. Also, in one embodiment, CAD application 105 and graphical user interface 110 may be provided as an application program ( or programs) stored on computer readable media such as a CD-ROM, DVD-ROM, flash memory module, or other tangible storage media”) to:
generate a user interface that includes a plurality of controls, including at least one geometry and positioning user control and at least one treads and risers user control and configured to receive at least one of a standard stair design parameter and an associated user defined value as a user input and at least one stair design parameter and associated user defined value as a user input from user operation of the at least one geometry and positioning user control and the at least one treads and risers user control ([0023]-[0025]: e.g. “2D line work tools 112 allow the user to define 2D shapes, such as points, lines, and curves stored in CAD drawing 120 as 2D line work 124.” [0028]: “In one embodiment, users may specify stair attributes such as tread height, nosing, stair elevation, carriage type, etc, in response to prompts provided by 3D stair creation tool 114.” Similar user specified attributes found at [0032]-[0034] and in claims);
generate stair design data ([0028]: “Once the user specifies aspects of the desired 3D stair object, CAD application 105 may be configured to generate a 3D stair object from the specified information. For example, FIG. 3 illustrates a graphical user interface”; [0033]: “the 3D stair creation tool 114 may require that each tread profile define an enclosed shape and that each tread profile intersect the path selected at step 410. These requirements may allow CAD application 150 to generate a realistic 3D stair object from the 2D line work elements selected by the user. … the CAD application 105 may require that each tread profile intersect with at least one additional tread profile. For example, if a user specifies a stair type where the treads include a "nosing" (a nosing is a common stairway feature where the leading edge of a tread extends beyond a riser for a specified distance) the geometry of the nosing may be determined from the intersection of two adjacent treads” EN: these citations are exemplary, much of the disclosure is with regard to generating stair design data.) associated with dynamically manageable objects ([0028], [0033] as cited, e.g. the treads and stair object; see also figs 3, 5a-c, and 6 showing carriage, stairpath, etc. and related discussion at [0028] and [0036]-[0044]), each object displayable within a graphical setting of the user interface ([0028]: “FIG. 3 illustrates a graphical user interface screen displaying a 3D stair object 305 generated from 2D line work 205 according to one embodiment of the invention. Illustratively, the view area 200 has transitioned to a 3D view after the user has invoked 3D stair creation tool 114 and the CAD application 105 has generated 3D stair object 305. As shown, 3D stair object 305 includes a tread corresponding to the tread profiles of 2D line work 205. For example, treads 215' and 220' in 3D stair object 305 correspond to tread profiles 215 and 220 in the 2D line work 205. Additionally, the general geometry of 3D stair object 305 follows the curve specified by path 210. In this example, the treads of3D stair object 305 are supported by carriage 310.” And fig 3. see also figs 5a-c, and 6 showing carriage, stairpath, etc. and related discussion at [0036]-[0044]), the stair design data defined at least partially by at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value ([0028]: “Once the user specifies aspects of the desired 3D stair object, CAD application 105 may be configured to generate a 3D stair object from the specified information.”; [0034]: “At step 435, once the user has specified the information requested as part of steps 410-430, the CAD application 105 generates the 3D stair object.” And fig. 4);
process the stair design data ([0028]: “Once the user specifies aspects of the desired 3D stair object, CAD application 105 may be configured to generate a 3D stair object from the specified information.”; [0034]: “At step 435, once the user has specified the information requested as part of steps 410-430, the CAD application 105 generates the 3D stair object.” And fig. 4) and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters ([0035]: “Thus, the user may edit the 3D Stair object as a single entity, without having to edit each individual tread to modify properties related to the overall stair.”); and
regenerate stair design data ([0038]-[0041]: e.g. “FIG. SB shows the effect of a user interacting with grip 520 to modify the overall length of3D stair object 350. By dragging the grip 520, a user may add (or remove) risers and tread profiles to modify the length of3D stair object 550. For example, dashed lines of stair 550' represent the result of dragging grip 520 in order to add two additional tread profiles to 3D stair object 350.” EN: this example is modifying the number of steps and regenerating.).
Glennie does not explicitly disclose [processing] by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values [and recalculating] if it is determined that recalculation would satisfy a standard rule, otherwise creating one or more alternative stair designs that satisfy the standard rule;
in a manner that satisfies requirements of the standard stair parameters by performing at least one of:
iteratively change a first turning type from winder turn to symmetrical landing turning type and then following turnings, one by one;
iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one; and
iteratively change winder turnings one by one to Non-Symmetrical Landings, together with a first segment being flexible; and
regenerate the one or more alternative stair designs at the user interface.
However, Gil teaches [processing] by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values [and recalculating] if it is determined that recalculation would satisfy a standard rule, otherwise creating one or more alternative stair designs that satisfy the standard rule and regenerate the one or more alternative stair designs at the user interface (p276:§2.1:¶1: “design requirements (like step collection continuum, step-by-step height increment, step maximum standard height etc.)”; p277:§2.2.1:¶¶1-2 “All these parameters must of course be within the ranges established in the standards. … In some cases it is possible to use some alternative solutions e.g. with different first step-stair height (of course, in the admissible range)”; p279:§2.2.3:¶2: “Engineer to select the most appropriate solution is able to use the functionality of filtering the list of solutions according to appropriate criteria.”; p280:¶2: “All actions performed within the framework of the module are called from its level. Generated solutions are collected in it. The module communicates with Application Model through this class receiving some input parameters and sending results of the generation. It transforms the Solution Model into the form acceptable by the Application Model.”; p280:¶4: “ISolutionsFilter class is a filter which, based on the criteria represented by instances of a class FilterCriterium, narrows the set of feasible solutions”; p280:¶5: “In addition to the SolutionsGenerator class, the Management package still contains two classes: SolutionVisualizer and ModelViewerBinder. … The second [the “SolutionVisualizer”] acts as a view representing the user interface and being a container for detailed views presenting solutions in various forms.” see also p279:§2.2.3),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie in view of the teachings of Gil to include “[processing] by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values [and recalculating] if it is determined that recalculation would satisfy a standard rule, otherwise creating one or more alternative stair designs that satisfy the standard rule and regenerate the one or more alternative stair designs at the user interface” by incorporating the case-based reasoning to filter solutions according to requirements/restrictions/constraints since it would combine known elements, i.e. Glennie’s stair design environment and Gil’s filtering methods, by known techniques, i.e. incorporation into CAD environments since both Glennie and Gil use such environments, to yield a predictable results, i.e. user editing/design of stairs where propagating design changes may be filtered into feasible solution sets, e.g. from Gil at p279:§2.2.3:¶1: “After loading necessary information the mechanism of combinatorial generating of acceptable solutions is run (method TierCount of TierCounter class). They are stored in the instance of the ResultCollection class. And then are displayed in the module user interface (Figure 2).”).
And Hofstetter teaches that, according to standards, for required stairways, winders may not be used in lieu of a landing ([0004] and [0011]: “In Australia the Building Code of Australia BCA 2012 clause D2.13 sets forth detailed requirements for steps, stairs, landings, guard rails and so on. These include: … (viii) in the case of a required stairway, no winders in lieu of a landing.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the teachings of Hofstetter to include “performing at least one of: iteratively change a first turning type from winder turn to symmetrical landing turning type and then following turnings, one by one; iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one; and iteratively change winder turnings one by one to Non-Symmetrical Landings, together with a first segment being flexible” by altering a design to meet standards (as taught by Gil, shown above) of “required stairways” (as taught by Hofstetter, shown above) since this would allow for the design of stairs which are applicable according to known building codes (see also Merritt (1990) at pages 549 and 554 for another example of applicability, i.e. P549: “The life-safety rules just require that Class IA alone provide sufficient capacity for rapid, safe evacuation of the maximum probable building population. … Every multistory building must have at least two Class IA means of egress. … Some buildings, such as hotels and hospitals, usually are required to have some Class IA discharge to outdoors.” And from P554: “Winders are not allowed in stairs that serve as a required means of egress in emergencies.”)
	
Regarding claim 2, Glennie discloses the stair modeling system of claim 1 (in combination as shown above) wherein
the standard stair design parameters and associated values define parameters and values for at least one of riser height ([0028]), going width ([0032]), 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch (combined with Gil as for claim 1, Gil at p277:§2.2.1: “the relative angular location of tiers”), walking line, and automatic landing length; and
the standard stair design parameters and associated user defined values and stair design parameters and associated user defined values define parameters and values for at least one of riser height ([0028]), going width ([0032]), 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height ([0009]), number of landings, turning types (combined with Gil as for claim 1, Gil at p277:§2.2.1: “preferences for internal angle”), segment types, number of steps ([0039]), stair width ([0009]), number of risers ([0039]), and polyline values (figs 3 and 5a).
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Note that Hofstetter teaches “2 times riser plus 1 going” at [0005] and Merritt (1990) teaches “stair pitch” at P553 and “riser plus going” and “landing length”  at P555. Although cited art does not include all alternatives, the cited art teaches the elements as shown.

Regarding claim 3, Glennie discloses the stair modeling system of claim 2 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to:
process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (with Gil as for claim 1) by performing at least one of:
iteratively adjust size of going ([0043]: “For example, by selecting edge grip 620, the length of tread 6051 may be modified by dragging edge grip to a new location. Similarly, by selecting vertex grip 625, both the length and width of tread 605, may be modified.”)
Glennie does not explicitly disclose by performing at least one of:
automatically calculate lead and trail offsets within the standard requirements; and
adjust length of polyline segments while keeping the segment directions intact.
However, Glennie teaches at [0006]: “a 3D stair object for a simple staircase (e.g., a straight staircase with identical, rectangular treads”, [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the further teachings of Glennie to include “adjust length of polyline segments while keeping segment directions intact” by adjusting the polyline with the path grip to change the length of straight stairs since Glennie discloses the necessary elements and the one would understand that manipulating the elements may result in a polyline adjustment to meet length requirements of a straight stair.	
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited art teaches the elements as shown.

Regarding claim 4, Glennie discloses the stair modeling system of claim 2 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to:
process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (with Gil as for claim 1) by performing at least one of: select a different winding type (with Gil and Hofstetter as for claim 1, i.e. changing type from winders to landings).
Glennie does not explicitly teach by performing at least one of:
if there are at least 3 segments in a stair and the turning types are landings, then attempt to switch the inner segments from flight to landing (thus merging two adjacent turnings) one-by-one, if segments are shorter than 3x the stair width;
if there are at least 3 segments in a stair and the turning types are winders with equal goings and they are unidirectional turnings (all turnings are clockwise, or all turnings are counterclockwise), then attempt to switch the inner segments from flight segment to winder segment (thus merging two adjacent turnings) one-by-one, if segments are shorter than 3x the stair width;
offset the walking line of the stair within a range permitted by the set rules and standards;
select a different winding type;
adjust the length of the first segment of the polyline;
offset the walking line of the stair and adjust the length of the first segment of the polyline; and
select a different winding type and adjust the length of the first segment of the polyline.
However, Glennie teaches at [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the further teachings of Glennie to include “adjust a length of the first segment of the polyline” by adjusting the polyline with the path grip to change the length of the stairs since Glennie discloses the necessary elements and the one would understand that manipulating the elements may result in a polyline adjustment to meet length requirements of the stair.	
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited art teaches the elements as shown.

Regarding claim 5, Glennie discloses the stair modeling system of claim 2 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to:
process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (with Gil as for claim 1) by performing at least one of:
iteratively adjust a total number of steps ([0038]: “By dragging the grip 520, a user may add (or remove) risers and tread profiles to modify the length of3D stair object 550”);
iteratively adjust the length of the first segment of the polyline and the total number of steps;
iteratively adjust length of every other segment of the polyline one by one; and
iteratively adjust length of every other segment of the polyline one by one and the length of the first segment of the polyline.
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited art teaches the elements as shown.

Regarding claim 6, Glennie discloses the stair modeling system of claim 1 (in combination as shown above) wherein the processor executes application code instructions that are stored in the storage resource to further cause the system to recalculate at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value (as for claims 1 or 2)
Glennie does not explicitly disclose in multiple ways in order to determine more than one alternative stair design data.
However, Gil discloses in multiple ways in order to determine more than one alternative stair design data (p279:§2.2.3:¶1: “Other classes are the Result and the ResultCollection. The first describes the properties of the single solution, while the second allows to store-and-manage the collection of feasible solutions. After loading necessary information the mechanism of combinatorial generating of acceptable solutions is run (method TierCount of TierCounter class). They are stored in the instance of the ResultCollection class. And then are displayed in the module user interface (Figure 2)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie in view of the teachings of Gil to include “in multiple ways in order to determine more than one alternative stair design data” by incorporating the case-based reasoning to filter solutions according to requirements/restrictions/constraints since it would combine known elements, i.e. Glennie’s stair design environment and Gil’s filtering methods, by known techniques, i.e. incorporation into CAD environments since both Glennie and Gil use such environments, to yield a predictable results, i.e. user editing/design of stairs where propagating design changes may be filtered into feasible solution sets, e.g. from Gil at p279:§2.2.3:¶1: “After loading necessary information the mechanism of combinatorial generating of acceptable solutions is run (method TierCount of TierCounter class). They are stored in the instance of the ResultCollection class. And then are displayed in the module user interface (Figure 2).”).

Regarding claim 7, Glennie discloses the stair modeling system of claim 6 (in combination as shown above) wherein the recalculating at least one of the standard stair design parameter and associated user defined value and at least one stair design parameter and associated user defined value satisfies standard requirements defined by the standard stair design parameters and associated values (with Gil for claims 1 and 6).

Regarding claim 8, Glennie discloses the stair modeling system of claim 1 (in combination as shown above) wherein the computer-usable non-transitory storage resource includes at least one set of standard stair design parameters and associated values (as for claim 1).
Glennie does not explicitly disclose with each set defining standards and rules for a geographic region.
However, Hofstetter teaches with each set defining standards and rules for a geographic region ([0004]-[0011]: “In Australia, and also in the USA, there are building regulations covering steps and stairs. In Australia the Building Code of Australia BCA 2012 clause D2.13 sets forth detailed requirements for steps, stairs, landings, guard rails and so on. These include: … (viii) in the case of a required stairway, no winders in lieu of a landing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the teachings of Hofstetter to include “with each set defining standards and rules for a geographic region” by applying codes for various jurisdictions since this would allow for the design of stairs which are applicable according to known requirement in the region in which the stairs are located.

Regarding claim 9, Glennie discloses a method of operating a stair modeling system comprising:
[the method performed by the system of claim 1] (with Gil as for claim 1).
Examiner’s note: the “design parameters” received in the first step of claim 9 are each qualified with “user defined”; however, as shown for claim 1, Glennie provides for such user defined parameters, i.e. at [0023]-[0025].

Regarding claims 10-11, the claim recites the same substantive limitations as claim 2-3 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 13, Glennie discloses the method of operating a stair modeling system according to claim 10 (in combination as shown above) further comprising processing the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (with Gil as for claim 9) by performing at least one of:
change the turning type for all turnings to symmetrical landing (with Gil and Hofstetter as for claim 1).
Glennie does not explicitly disclose change the turning type for all turnings to non-symmetrical landing and change any winder segments (both Equal Angle or Equal Going) to Run segments; change the turning type for all turnings to non-symmetrical landing and change any winder segments (both Equal Angle or Equal Going) to Run segments and adjust the length of all segments; or
mark all segments as flexible..
However, Glennie teaches at [0006]: “a 3D stair object for a simple staircase (e.g., a straight staircase with identical, rectangular treads”, [0038]: “a user interacting with grip 520 to modify the overall length of3D stair object 350”, at [0039]: “[when changing length of the stair] treads are added (or removed) based on either the first, or last, tread currently present in the stair”, and [0041]: “Another grip could include a path grip used to edit the shape of path 515”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Glennie and Gil in view of the further teachings of Glennie to include “mark all segments as flexible” (note that according to Applicant’s specification at p12, ‘for segments of the polyline marked as "flexible", it can also adjust the segment length, while keeping the segment directions intact’)  by adjusting the polyline with the path grip to change the length of straight stairs since Glennie discloses the necessary elements and the one would understand that manipulating the elements may result in a polyline adjustment to meet length requirements of a straight stair.	
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited art teaches the elements as shown.

Regarding claims 14-15, the claim recites the same substantive limitations as claim 6-7 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 16, Glennie discloses a non-transitory computer readable storage medium comprising a set of computer instructions executable by a processor for operating a system for stair modeling, computer instructions configured to:
[the method performed by the system of claim 1] (with Gil as for claim 1).
wherein the standard stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length (with Gil as for claim 2); and
wherein the user defined standard stair design parameters and associated parameters and user defined stair design parameters and associated values define parameters and values for at least one of riser height, going width, 2 times riser plus 1 going, a riser/going ratio, riser plus going, stair pitch, and automatic landing length, story height, number of landings, landing types, segment types, number of steps, stair width, number of risers, and polyline values (with Gil as for claim 2).
Examiner’s note: the “design parameters” received in the first step of claim 16 are each qualified with “user defined”; however, as shown for claim 1, Glennie provides for such user defined parameters, i.e. at [0023]-[0025].

Regarding claim 17-19, the claim recites the same substantive limitations as claims 3-5 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 20, Glennie discloses the non-transitory computer readable storage medium as recited in claim 16 (in combination as shown above) further including computer instructions configured to process the stair design data by comparing the at least one of the standard stair design parameter and associated user defined value and the at least one stair design parameter and associated user defined value with the standard stair design parameters and associated values and recalculating at least one of the user defined values associated with the standard stair design parameters and stair design parameters in a manner that satisfies requirements of the standard stair parameters (with Gil as for claim 16) by performing at least one of:
iteratively change the first turning type from winder turn to symmetrical landing turning type and then the following turnings, one by one; iteratively change the first turning type from winder turn to non-symmetrical landing turning type and then the following turnings, one by one; iteratively change winder turnings one by one to Non-Symmetrical Landings, together with the first segment being flexible (with Gil and Hofstetter as for claim 16);
change the turning type for all turnings to symmetrical landing (with Gil and Hofstetter as for claim 16);
mark all segments as flexible (obvious as for claim 13).	
Examiner’s note: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art [MPEP 2143.03]. Although the cited art does not include all alternatives, the cited art teaches the elements as shown.


Response to Arguments
Applicant (P12:¶1):
In particular, the independent claims include limitations directed to a user interface that includes a plurality of controls, including at least one geometry and positioning user control and at least one treads and risers user control, such as shown in Figure 1 of the pending application and described in the associated description thereof in the specification, whereas none of the prior art discloses a user interface with such controls.
Examiner’s response:
Please consider, the controls claimed are described in the specification (e.g. [0026]) as “form entry box” which are typical of computer systems. So, the claimed instructions regarding use of the graphical user interface, processor, etc. amount to mere instruction to apply the exception with a computer. Accordingly, the argument is unpersuasive and the claims stand rejected under 35 USC §101.

Applicant (P12:¶2):
while Applicant disagrees with the rejections for the reasons previously discussed, the claims have been amended to include the limitations of claim 12, which were not rejected over any prior art. As such, in combination with the amendments to overcome the rejections under 35 U.S.C. 101, all claims are believed to be in condition for allowance, at least by reason of the amendments and because they depend from an allowable base claim and add limitations not present in the prior art.
Examiner’s response:
After further search and consideration the claims are rejected further in view of the Hofstetter disclosure. Accordingly, the claims stand rejected under 35 USC §103.


Conclusion
Claims 1-11 and 13-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
KALLIGAS, STEPHANOS A. Knowledge-based parametric design: applications on stairs. Harvard University, 1993. 364 pages
Discussing stair design to meet standards
MERRITT, F. S., AND J. AMBROSE. Vertical Circulation, Sections 14.1 and 14.2 of "Building engineering and systems design.", Van Nostrand Reinhold, (1990). PP549-557
Discussing regulations, standards, and best practices for vertical circulation systems including stairs


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147